DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Larry Roach on 2/22/2021.
Replace claim 21 with following:
21.  (Currently Amended)  A tangible, non-transitory, computer-readable medium comprising instructions that, when executed by a processor, refreshes memory blocks of a solid state drive using a temperature compensated refresh rate, the instructions to direct the processor to:
identify a temperature of a solid state memory in a vehicle dashboard, wherein the temperature is estimated from a temperature value obtained from a temperature sensor of the vehicle located physically outside of the solid state memory;
modify an adjustable refresh rate of the solid state memory based on the temperature identified; and 
refresh memory blocks of the solid state memory at a time determined by the adjustable refresh rate, wherein the adjustable refresh rate is modified based on the temperature measured at the temperature sensor, an initial refresh rate, and a rate of data usage measured by the solid state memory, and wherein the data usage comprises wear leveling information for the solid state memory.




Allowable Subject Matter
	Claims 1, 3, 7-11, 13, 17-21, 23, 27-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a solid state memory, in a vehicle dashboard, to store data; a temperature sensor to identify a temperature of the solid state memory, wherein the temperature is estimated from a temperature value obtained from a temperature sensor of the vehicle located physically outside of the solid state memory; and a memory controller that periodically refreshes memory blocks of the solid state memory at an adjustable refresh rate, wherein the memory controller is to adjust the adjustable refresh rate based on the temperature of the solid state memory, wherein the adjustable refresh rate is modified based on the temperature measured at the temperature sensor, an initial refresh rate, and a rate of data usage measured by the solid state memory, and wherein the data usage comprises wear leveling information for the solid state memory, and a combination of other limitations in the independent claims.
 Independent claim 11 or claim 21 comprises allowable content similar to that of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827